Citation Nr: 0734813	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-40 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for right above the knee 
amputation residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from November 1953 to October 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for right above the knee amputation residuals.  In 
September 2007, the veteran submitted a Motion to Advance on 
the Docket.  In October 2007, the Board granted the veteran's 
motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for right above the knee 
amputation residuals is warranted as the amputation was 
necessitated by a chronic infection caused by a May 1, 2003, 
right total knee replacement surgical revision performed at 
the Indianapolis, Indiana, VA Medical Center (VAMC).  At a 
June 2006 hearing before a VA hearing officer, the veteran 
testified that he was informed by several VA physicians that 
his right lower extremity infection was probably incurred 
during his May 1, 2003, VA surgical procedure.  

VA clinical documentation dated in May 2003 indicates that 
the veteran underwent a May 1, 2003, right total knee 
arthroplasty revision with excision of a patellar osteophyte 
and placement of a patellar component and subsequently 
developed a chronic right knee infection.  VA clinical 
documentation dated in November 2003 conveys that the veteran 
underwent a right above the knee amputation.  

In reviewing the record, the Board observes that the veteran 
has not been afforded a VA examination for compensation 
purposes which addresses the etiological relationship, if 
any, between his right lower extremity infection and 
associated right above the knee amputation and the May 1, 
2003, VA surgical procedure.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the etiological 
relationship, if any, between his chronic 
right lower extremity infection and 
associated right above the knee 
amputation and the May 1, 2003, VA right 
total knee arthroplasty revision with 
excision of a patellar osteophyte and 
placement of a patellar component.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the proximate 
cause of the veteran's right lower 
extremity infection and associated right 
above the knee amputation was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA, 
which is related to the May 1, 2003, 
procedure, or an event not reasonably 
foreseeable, which is related to the May 
1, 2003.  

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  
2.  Then readjudicate the veteran's 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
2002) for right above the knee amputation 
residuals.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

